Exhibit 10.1

EXECUTION VERSION

364-DAY CREDIT AGREEMENT

dated as of

March 7, 2008

among

WABCO HOLDINGS INC.

The Borrowing Subsidiaries Party Hereto

The Lenders Party Hereto

and

ABN AMRO BANK N.V.,

as Administrative Agent,

 

 

ABN AMRO BANK INC.

As Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I      Definitions   

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  [Intentionally Omitted.]    18

SECTION 1.03.

  Terms Generally    18

SECTION 1.04.

  Accounting Terms; GAAP    18

SECTION 1.05.

  Exchange Rates    19   ARTICLE II      The Credits   

SECTION 2.01.

  Commitments    19

SECTION 2.02.

  Loans and Borrowings    19

SECTION 2.03.

  Requests for Borrowings    20

SECTION 2.04.

  [Intentionally Omitted.]    20

SECTION 2.05.

  [Intentionally Omitted.]    20

SECTION 2.06.

  [Intentionally Omitted.]    20

SECTION 2.07.

  Funding of Borrowings    21

SECTION 2.08.

  Interest Elections    21

SECTION 2.09.

  Termination and Reduction of Commitments    22

SECTION 2.10.

  Repayment of Loans; Evidence of Debt    23

SECTION 2.11.

  Prepayment of Loans    24

SECTION 2.12.

  Fees    25

SECTION 2.13.

  Interest    26

SECTION 2.14.

  Alternate Rate of Interest    26

SECTION 2.15.

  Increased Costs    27

SECTION 2.16.

  Break Funding Payments    28

SECTION 2.17.

  Taxes    29

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    30

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders    32

SECTION 2.20.

  Borrowing Subsidiaries    33

SECTION 2.21.

  Additional Reserve Costs    33

SECTION 2.22.

  [Intentionally Omitted.]    34

 

ii



--------------------------------------------------------------------------------

    ARTICLE III        Representations and Warranties   

SECTION 3.01.

  Organization and Qualification    34

SECTION 3.02.

  Corporate Authority and Validity of Obligations    34

SECTION 3.03.

  Margin Stock    35

SECTION 3.04.

  Financial Reports    35

SECTION 3.05.

  No Material Adverse Effect    35

SECTION 3.06.

  Litigation    35

SECTION 3.07.

  Tax Returns    36

SECTION 3.08.

  Approvals    36

SECTION 3.09.

  ERISA    36

SECTION 3.10.

  Environmental Matters    36

SECTION 3.11.

  Properties    36

SECTION 3.12.

  Compliance with Laws    37

SECTION 3.13.

  Investment Company Status    37

SECTION 3.14.

  Disclosure    37   ARTICLE IV      Conditions   

SECTION 4.01.

  Effective Date    37

SECTION 4.02.

  Each Borrowing    39

SECTION 4.03.

  Initial Borrowing by each Borrowing Subsidiary    39   ARTICLE V     
Affirmative Covenants   

SECTION 5.01.

  Corporate Existence    40

SECTION 5.02.

  Maintenance of Properties    40

SECTION 5.03.

  Taxes    40

SECTION 5.04.

  Insurance    40

SECTION 5.05.

  Financial Reports and Other Information    41

SECTION 5.06.

  Books and Records; Inspection Rights    43

SECTION 5.07.

  Compliance with Laws    43   ARTICLE VI      Negative Covenants   

SECTION 6.01.

  Liens    43

SECTION 6.02.

  Subsidiary Indebtedness    45

SECTION 6.03.

  Fundamental Changes    46

SECTION 6.04.

  Use of Proceeds    47

SECTION 6.05.

  Ratio of Consolidated Net Indebtedness to Consolidated EBITDA    47

SECTION 6.06.

  Ratio of Consolidated EBITDA to Consolidated Net Interest Expense    47

SECTION 6.07.

  Liquidity    47

 

iii



--------------------------------------------------------------------------------

    ARTICLE VII        Events of Default      ARTICLE VIII      The Agents     
ARTICLE IX      Guarantee      ARTICLE X      Miscellaneous   

SECTION 10.01.

  Notices    54

SECTION 10.02.

  Waivers; Amendments    54

SECTION 10.03.

  Expenses; Indemnity; Damage Waiver    56

SECTION 10.04.

  Successors and Assigns    58

SECTION 10.05.

  Survival    61

SECTION 10.06.

  Counterparts; Integration; Effectiveness    62

SECTION 10.07.

  Severability    62

SECTION 10.08.

  Right of Setoff    62

SECTION 10.09.

  Governing Law; Jurisdiction; Consent to Service of Process    62

SECTION 10.10.

  WAIVER OF JURY TRIAL    63

SECTION 10.11.

  Headings    63

SECTION 10.12.

  Confidentiality    64

SECTION 10.13.

  Interest Rate Limitation    64

SECTION 10.14.

  Conversion of Currencies    65

SECTION 10.15.

  Termination of Certain Covenants    65

SECTION 10.16.

  USA Patriot Act    65

SCHEDULES

 

Schedule 2.01   —      Commitments Schedule 2.18   —      Payment Accounts
Schedule 3.10   —      Environmental Matters Schedule 6.01   —      Existing
Liens Schedule 6.02   —      Existing Subsidiary Indebtedness

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A   —      Form of Assignment and Assumption Exhibit B-1   —      Form
of Borrowing Subsidiary Agreement Exhibit B-2   —      Form of Borrowing
Subsidiary Termination Exhibit C   —      Reserve Costs Exhibit D   —      Form
of Opinion of McDermott Will & Emery LLP, Counsel for the Borrowers Exhibit E  
—      Form of Compliance Certificate Exhibit F   —      Form of Note

 

v



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT dated as of March 7, 2008, among WABCO HOLDINGS INC., a
Delaware corporation (the “Company”); the BORROWING SUBSIDIARIES from time to
time party hereto (the “Borrowing Subsidiaries”, and, together with the Company,
the “Borrowers”); the LENDERS from time to time party hereto; and ABN AMRO BANK
N.V., as Administrative Agent.

The Borrowers have requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of Loans in Euro in an aggregate
principal amount at any one time outstanding not in excess of €100,000,000. The
proceeds of Borrowings hereunder are to be used for working capital, for general
corporate purposes and to pay the EC Judgment.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABNAMRO” means ABN AMRO BANK N.V. and its successors.

“Administrative Agent” means ABNAMRO, in its capacity as administrative agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan or with respect
to the facility fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Spread” or “Facility Fee Rate”, as
the case may be, based upon the Leverage Ratio as of the most recent
determination date:

 

Leverage Ratio

   Spread     Facility Fee  

Category 1

Less than 1.75:1.00

   0.400 %   0.100 %

Category 2

greater than

or equal to 1.75:1.00 and less than 2.25:1.00

   0.490 %   0.110 %

Category 3

greater than

or equal to 2.25:1.00 and less than or equal to 2.75:1.00

   0.550 %   0.125 %

Category 4

Greater than 2.75:1.00

   0.650 %   0.150 %

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based on the
Company’s consolidated financial statements delivered pursuant to
Section 5.05(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the first Business Day following the date of
delivery to the Administrative Agent of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the foregoing, (i) until
the Company shall have delivered the financial statements and certificate
required under Section 5.05(a) and (c) for the fiscal year ended December 31,
2007, the “Applicable Rate” shall, except as provided in clause (ii) of this
sentence, be determined by reference to Category 2, and (ii) the Leverage Ratio
shall be deemed to be in Category 4 (A) on any date when an Event of Default has
occurred and is continuing and (B) at the option of the Administrative Agent or
at the request of the Required Lenders, if the Company fails to deliver any
consolidated financial statements required to be delivered by it pursuant to
Section 5.05(a) or (b), during the period from the last day on which such
statements are permitted to be delivered in conformity with Section 5.05(a) or
(b), as applicable, until the date on which such consolidated financial
statements are delivered.

“ASCI” means American Standard Companies Inc., a Delaware corporation, which
prior to the consummation of the Spin-Off, owned all of the Equity Interests in
the Company.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Belgian Borrowing Subsidiary” means a Borrowing Subsidiary that is organized
under the laws of Belgium or any political subdivision thereof.

“Belgian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans to the
Belgian Borrowing Subsidiaries.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrower Agent” means the Company, which for convenience shall act on behalf of
the Borrowers for purposes of giving and receiving certain notices and taking
certain other actions as more fully set forth herein.

“Borrowing” means Loans made, converted or continued on the same date and, as to
which a single Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Borrowing Subsidiary” means, at any time, each of the Subsidiaries that (a) is
named on the signature pages to this Agreement or (b) has been designated as a
Borrowing Subsidiary by the Borrower Agent pursuant to Section 2.20, other than
any such Subsidiary that has ceased to be a Borrowing Subsidiary as provided in
Section 2.20.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Business Day” means any day that is not a Saturday or a Sunday; and also shall
exclude any day on which banks are not open for dealings in deposits in Euro in
the London interbank market; provided the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in Euro.

 

3



--------------------------------------------------------------------------------

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP applied on a consistent basis and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP applied on a consistent basis.

“Cash Pooling Arrangement” means an arrangement among a single depository
institution and two or more Non-US Subsidiaries involving the pooling of cash
deposits by such Non-US Subsidiaries for cash management purposes.

A “Change in Control” shall be deemed to have occurred if at any time (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or the rules of the SEC thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC) of Equity Interests representing 50% or more in voting power of the
outstanding Voting Stock of the Company or (b) a majority of the Board of
Directors of the Company shall at any time not consist of (i) individuals who
shall have been members of the Board of Directors of the Company on the
Effective Date and (ii) individuals whose nomination or election to such Board
of Directors shall have been recommended or approved by a vote of a majority of
the members of such Board of Directors described in the preceding clause (i) or
in this clause (ii).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender, or by any lending or
issuing office of such Lender or by such Lender’s holding company, if any, with
any request, guideline or directive of any Governmental Authority made or issued
after the date of this Agreement, to the extent such request, guideline or
directive has the force of law or is of a type generally complied with by
financial institutions under the jurisdiction of such Governmental Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01(a), expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Credit Exposure

 

4



--------------------------------------------------------------------------------

hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Commitments on the date
hereof is €100,000,000.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary or non-recurring non-cash charges for such period related to plant
closings or other restructurings of operations or to the writedown of assets,
(v) fees and expenses incurred in connection with the consummation of the
Spin-Off in an aggregate amount not to exceed US$75,000,000, and (vi) cash
payments or reserves for such period in respect of the EC Matter and minus
(b) without duplication and to the extent not deducted in determining such
Consolidated Net Income, (i) extraordinary gains for such period and (ii) any
amounts paid in cash in respect of extraordinary or non-recurring non-cash
charges during any earlier period related to plant closings or other
restructurings of operations or to the writedown of assets, all determined on a
consolidated basis in accordance with GAAP; provided that for any period
including a fiscal quarter during which an acquisition or a divestiture was
consummated outside of the ordinary course of business, Consolidated EBITDA and
the components thereof shall be determined on a pro forma basis as if such
acquisition or divestiture, as the case may be, had occurred at the beginning of
such period; provided further that for purposes of determining Consolidated
EBITDA for any period that includes any fiscal quarter ended prior to the date
of the consummation of the Spin-Off, Consolidated EBITDA for such fiscal quarter
shall be determined on the same basis as the financial statements of the Company
set forth in the Form 10 were prepared.

“Consolidated Liquidity” means, on any date, the sum of (a) the aggregate amount
of unused Commitments under this Agreement and under the Five-Year Agreement
plus the aggregate amount of unused commitments under any other committed credit
facilities then available to (x) the Company or (y) its Subsidiaries so long as
the Company is also a borrower thereunder, in each case on such date and (b) the
difference between (i) the aggregate amount of Unrestricted Cash and Cash
Equivalents owned by the Company and its Subsidiaries on such date, excluding,
however, all cash and cash equivalents subject to agreements or other
arrangements that restrict the use of such cash and cash equivalents in the
business of the Company and its Subsidiaries and (ii) an amount equal to the
aggregate Taxes that would become payable by the Company and its Subsidiaries in
the event such Unrestricted Cash and Cash Equivalents were repatriated to the
Company or a Subsidiary that is a US Person on such date, as estimated in good
faith by the Company and certified by a Financial Officer of the Company to the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person, for any period, the
net income or loss of such Person and its consolidated Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Indebtedness” means, on any date, (a) Consolidated Total Debt
minus (b) the amount by which Unrestricted Cash and Cash Equivalents exceeds
US$100,000,000; provided that in no event shall the amount subtracted pursuant
to this clause (b) exceed US$100,000,000.

“Consolidated Net Interest Expense” means, with respect to any Person, for any
period for which such amount is being determined, (a) total interest expense
(including that properly attributable to Capital Leases in accordance with GAAP
and amortization of debt discount and debt issuance costs) of such Person and
its consolidated Subsidiaries, including all capitalized interest, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financings and net costs under interest rate
protection agreements (including amortization of discount) minus (b) total
interest income of such Person and its consolidated subsidiaries, all as
determined on a consolidated basis in accordance with GAAP and, to the extent
Consolidated EBITDA for any period is determined on a pro forma basis to reflect
an acquisition or divestiture out of the ordinary course of business,
Consolidated Net Interest Expense shall be calculated on a pro forma basis as if
such acquisition or divestiture, as the case may be, had occurred at the
beginning of such period; provided that for purposes of determining Consolidated
Net Interest Expense for any period that includes any fiscal quarter ended prior
to the date of the consummation of the Spin-Off, Consolidated Net Interest
Expense for such fiscal quarter shall be determined on the same basis as the
financial statements of the Company set forth in the Form 10 were prepared.

“Consolidated Net Tangible Assets” means, with respect to any Person, the
aggregate amount of assets of such Person (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the books and records of
such Person and its consolidated Subsidiaries and computed in accordance with
GAAP.

“Consolidated Total Assets” means, with respect to any Person, the aggregate
amount of assets of such Person (less applicable reserves and other properly
deductible items).

“Consolidated Total Debt” means, for any Person, all Indebtedness of such Person
and its consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all of a controlled group of corporations and all
trades and businesses (whether or not incorporated) under common control that,
together with the Company or any of the Subsidiaries, are treated as a single
employer under Section 414 of the Code.

“Covenant Termination Date” means the first date after the first anniversary of
the Effective Date (as defined in the Five-Year Agreement) that is the last day
of a fiscal quarter of the Company and on which the Leverage Ratio shall not
exceed 1.50:1.00.

“Credit Documents” means this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, and each promissory note delivered
pursuant to this Agreement, as such documents may be amended, modified,
supplemented or restated from time to time.

“Credit Exposure” means, at any time, the aggregate principal amount of the
Loans outstanding at such time. The Credit Exposure of any Lender at any time
shall be such Lender’s Applicable Percentage of the total Credit Exposure at
such time.

“Credit Parties” means the Company and each Borrowing Subsidiary.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would become an Event of Default.

“Determination Date” has the meaning assigned to such term in Section 6.07.

“EC Judgment” has the meaning assigned to such term in Section 5.05(g).

“EC Matter” has the meaning assigned to such term in Section 3.12.

“EC Payment Date” means, with respect to any payment, posting of a bond or
issuance of a letter of credit, in each case in respect of any EC Judgment, the
earlier to occur of (a) a date, if any, that the Company and/or any of its
Subsidiaries pays all or any portion of such EC Judgment, or causes a bond or
letter of credit to be posted or issued on its behalf with respect to, such EC
Judgment and (b) a date that is the expiration of any period during which
Company and/or any of its Subsidiaries is required to pay all or any portion of
such EC Judgment, or to cause a bond or letter of credit to be posted or issued
on its behalf with respect to such EC Judgment.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

7



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all federal, state, local and foreign statutes, laws
(including common law), regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
occupational safety and health standards), and protection of the environment or
to emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into the environment, including ambient air, surface or
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the cleanup or other
remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Laws,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

“ERISA” has the meaning assigned to such term in Section 3.09.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (a) income,
franchise or similar taxes (i) imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) imposed as a result of a present or former connection between such
recipient and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such recipient’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Credit Document), (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed

 

8



--------------------------------------------------------------------------------

by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, any withholding tax imposed by the United Kingdom (or any political
subdivision thereof) that is in effect and would apply (assuming the taking by
the applicable Borrower of all actions necessary in order for any available
exemption from such tax to be effective) to amounts payable by a UK Borrowing
Subsidiary from an office within the United Kingdom to a UK Lending Office of
such Lender at the time such Lender becomes a Lender under this Agreement (or
designates such UK Lending Office), (d) in the case of any Lender, any
withholding tax imposed by Belgium (or any political subdivision thereof) that
is in effect and would apply (assuming the taking by the applicable Borrower of
all actions necessary in order for any available exemption from such tax to be
effective) to amounts payable by a Belgian Borrowing Subsidiary from an office
within Belgium to a Belgian Lending Office of such Lender at the time such
Lender becomes a Lender under this Agreement (or designates such Belgian Lending
Office), and (e) in the case of any Lender, any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.17(e); provided
that in the case of clauses (c) and (d) above, no withholding tax shall be an
Excluded Tax if and to the extent that a Lender (or its assignor, if any) shall
have been entitled, at the time it designates a new lending office (or at the
time it acquires any rights hereunder by assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

“Five-Year Agreement” means the Five-Year Credit Agreement dated as of May 31,
2007, among the Company, the borrowing subsidiaries party thereto, the lenders
party thereto and JPMorgan Bank, N.A., as Administrative Agent.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Form 10” means the Form 10 filed by the Company with the Securities and
Exchange Commission on February 26, 2007 relating to the Spin-Off and any
amendments thereto.

 

9



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business. The amount of any Guarantee shall be deemed to equal the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder); provided, however, that the amount of any Guarantee that, by its
terms, limits the amount payable thereunder to a stated or determinable amount
shall not exceed such stated or determinable amount.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement or other interest or
currency exchange rate hedging arrangement. The “principal amount” of any
Hedging Agreement of the Company or any Subsidiary at any time shall be deemed
to be the aggregate amount at such time of the payments that would be required
to be made by the Company or such Subsidiary in the event of any early
termination at such time of such Hedging Agreement.

“Incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “Incurred” and “Incurrence” shall have correlative meanings.

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for money borrowed or raised (excluding all Securitization
Transactions that are accounted for as true sales of accounts receivable and not
as liabilities on the

 

10



--------------------------------------------------------------------------------

consolidated balance sheets of the Company, but including Securitization
Transactions accounted for as liabilities on the consolidated balance sheets of
the Company), (b) all obligations of such person (other than accounts payable
and other similar items arising in the ordinary course of business) for the
deferred payment of the purchase price of property or services which would
appear as liabilities on a balance sheet of such person, (c) all Capital Lease
Obligations of such person, (d) all Guarantees by such person of obligations of
others that otherwise constitute Indebtedness and (e) all obligations
(contingent or otherwise) of such person as an account party in respect of
letters of credit issued to secure payment obligations that otherwise constitute
Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three, six, or, if available from time to
time from all of the Lenders, twelve months thereafter, as the applicable
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, thereafter, shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

11



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any date that is the last day of any fiscal quarter,
the ratio of (a) Consolidated Net Indebtedness on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Company ended
on such date.

“LIBO Rate” means, with respect to any Borrowing for any Interest Period,
(a) the rate per annum appearing under the British Bankers’ Association Interest
Settlement Rates for deposits in the currency of such Borrowing at approximately
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period, as
reflected on the applicable Telerate screen page, for a period equal to such
Interest Period (or, if an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the respective interest rates per annum
at which deposits in the currency of such Borrowing are offered for such
Interest Period to major banks in the London interbank market by ABNAMRO at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period), multiplied by (b) the Statutory Reserve Rate applicable to such
Borrowing.

“Liquidity Determination Date” means a date which is four Business Days prior to
any EC Payment Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to
Section 2.01(a) of this Agreement.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means any event or condition not disclosed in writing
to the Lenders or in the Form 10, in each case prior to the date of this
Agreement, that (a) has resulted or could reasonably be expected to result in a
material adverse change in the business, assets, operations or financial
condition of the Company and the Subsidiaries taken as a whole or (b) has
materially impaired or could reasonably be expected to materially impair the
ability of the Credit Parties to perform any of their obligations under this
Agreement or the other Credit Documents, it being understood that the Spin-Off
shall not be deemed to constitute a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and
Indebtedness owed to the Company or any Subsidiary), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount greater than US$75,000,000.

“Material Subsidiary” means, at any time, (a) each Borrowing Subsidiary and
(b) each other Subsidiary exclusive of Subsidiaries that, together with their
own subsidiaries, shall have accounted for less than 5% for any such Subsidiary,
or 15% in the

 

12



--------------------------------------------------------------------------------

aggregate for all such Subsidiaries of Consolidated EBITDA for the period of
four fiscal quarters most recently ended. For purposes of making the
determinations required by clause (b) of this definition, the components of
Consolidated EBITDA of Non-US Subsidiaries shall be converted into US Dollars at
the rates used in preparing the consolidated balance sheets of the Company
included in the applicable financial statements referred to in Section 3.04 or
delivered pursuant to Section 5.05.

“Maturity Date” means March 6, 2009.

“Non-US Lending Office” means, as to any Lender, any applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans in Euro. A
Lender may designate multiple Non-US Lending Offices for Loans to different
Borrowers; provided that (i) each Lender shall be deemed to have designated its
UK Lending Offices as its Non-US Lending Offices for all Loans in Euro (other
than any such Loan by a Lender to a Belgian Borrowing Subsidiary) and (ii) each
Lender shall be deemed to have designated its Belgian Lending Office as its
Non-US Lending Office for all Loans in Euro to the Belgian Borrowing
Subsidiaries.

“Non-US Subsidiary” means a Subsidiary that is not a US Subsidiary.

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (b) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Credit Party under this Agreement or any
other Credit Document.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.

“PBGC” has the meaning assigned to such term in Section 3.09.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or governmental charges or claims that are not
yet due and payable or are being contested in compliance with Section 5.03;

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and suppliers, in each case incurred in the ordinary course of business for sums
not yet delinquent or being contested in good faith;

 

13



--------------------------------------------------------------------------------

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security programs, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (other than obligations for the payment of
borrowed money);

(d) leases or subleases granted to others (other than as security for
Indebtedness) not interfering in any material respect with the business of the
Company or any Subsidiary;

(e) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the ordinary conduct of the business of the Company or any
Subsidiary;

(f) any interest or title of a lessor under any lease other than a Capital Lease
or a lease entered into as part of a Sale and Leaseback Transaction;

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(h) deed restrictions to ensure non-disturbance of legally permitted, permanent
on-site waste storage/ treatment facilities; and

(i) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, for the Company and each Subsidiary at any time, an employee
pension benefit plan which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4069 of ERISA.

 

14



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

“Quotation Day” means, with respect to any Borrowing and any Interest Period,
the day on which it is market practice in the London interbank market for prime
banks to give quotations for deposits in Euro for delivery on the first day of
such Interest Period. If such quotations would normally be given by prime banks
on more than one day, the Quotation Day will be the last of such days.

“Rabobank Agreement” means the 364-Day Credit Agreement dated March 7, 2008,
among WABCO Financial Services BVBA, as borrower, WABCO Europe BVBA and WABCO
Holdings, Inc. as guarantors, Pandios Comm.V.A., an indirectly wholly-owned
subsidiary of Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., as lender,
and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., as Calculation Agent,
pursuant to which Pandios Comm.V.A. has agreed to extend credit to WABCO
Financial Services BVBA in the form of a loan in Euro in an aggregate principal
amount equal to €100,000,000.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for all purposes
after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, “Required Lenders” will mean, at any time,
Lenders having Credit Exposures representing more than 50% of the sum of the
total Credit Exposures at such time.

“Reset Date” has the meaning assigned to such term in Section 1.05.

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owner or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition, construction or substantial improvement of the subject property
shall not be deemed to be a “Sale-Leaseback Transaction”.

“SEC” means the United States Securities and Exchange Commission or any
successor Governmental Authority.

“Securitization Transaction” means (a) any transfer of accounts receivable or
interests therein (i) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the

 

15



--------------------------------------------------------------------------------

issuance to one or more lenders or investors of indebtedness or other securities
that are to receive payments principally from the cash flow derived from such
accounts receivable or interests in accounts receivable, or (ii) directly to one
or more investors or other purchasers (other than any Subsidiary), or (b) any
transaction in which the Company or a Subsidiary Incurs Indebtedness or other
obligations secured by Liens on accounts receivable. The “amount” of any
Securitization Transaction shall be deemed at any time to be (A) in the case of
a transaction described in clause (a) of the preceding sentence, the aggregate
uncollected amount of the accounts receivable transferred pursuant to such
Securitization Transaction, net of any such accounts receivable that have been
written off as uncollectible, and (B) in the case of a transaction described in
clause (b) of the preceding sentence, the aggregate outstanding principal amount
of the Indebtedness secured by Liens on accounts receivable Incurred pursuant to
such Securitization Transaction or, if less, the aggregate uncollected amount of
the accounts receivable subject to such Liens. For purposes of this Agreement
(including Sections 6.01(j) and (k)), accounts receivable shall include any and
all payments owing to the Company or any Subsidiary by any and all obligors
(including obligors which are federal, state or local governments or
governmental agencies) under long term contracts in respect of goods or other
property sold or leased or services rendered.

“Spin-Off” means the distribution on a pro rata basis to ASCI’s shareholders in
a tax-free transaction, on the terms described in the Form 10, of all the issued
and outstanding shares of common stock of WABCO.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Loans shall be deemed to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any person of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, at the time any determination is being made, owned, controlled or
held by the parent or one or more subsidiaries of the parent or by the parent
and one or more subsidiaries of the parent.

 

16



--------------------------------------------------------------------------------

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents, the Borrowings
hereunder and the use of the proceeds thereof.

“UK Borrowing Subsidiary” means a Borrowing Subsidiary that is organized in the
United Kingdom or a political subdivision thereof.

“UK Lending Office” means, as to any Lender, any applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans in Euro (other
than any Loan by a Lender to a Belgian Borrowing Subsidiary).

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which (a) the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

“Unrestricted Cash and Cash Equivalents” means cash and cash equivalents that
are not, or are not required under the terms of any agreement or arrangement to
be, (a) pledged to, subject to a Lien in favor of, or held in one or more
accounts under the control (as defined in the New York Uniform Commercial Code)
of one or more creditors of the Company or any Subsidiary, or (b) otherwise
segregated from the general assets of the Company and the Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness or other obligations that are or from time
to time may be owed to one or more creditors of the Company or any Subsidiary.
It is agreed that cash and cash equivalents held in ordinary deposit or
securities accounts of the Company or its Subsidiaries and not subject to any
existing or contingent restrictions on transfer by the Company or its
Subsidiaries will be deemed to constitute Unrestricted Cash and Cash Equivalents
notwithstanding any setoff rights created by law or by applicable account
agreements in favor of depositary institutions.

“US Borrower” means a Borrower that is a US Person.

“US Person” means a Person incorporated or otherwise organized in the United
States of America, a State thereof or the District of Columbia.

“US Subsidiary” means a Subsidiary that is a US Person or is treated as
disregarded as an entity separate from a US Person or is treated as a US Person,
in each case for US Federal income tax purposes.

 

17



--------------------------------------------------------------------------------

“Voting Stock” of any Person means capital stock of any class or classes or
other Equity Interests (however designated) having ordinary voting power for the
election of members of the board of directors or the equivalent governing body
of such Person, other than capital stock or other Equity Interests having such
power only by reason of happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(l) of ERISA.

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in
which, other than directors’ qualifying shares and/or other nominal amounts of
Equity Interests that are required to be held by Persons other than the Company
and its Wholly Owned Subsidiaries under applicable law, are owned, directly or
indirectly, by the Company.

SECTION 1.02. [Intentionally Omitted.]

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References herein to
the taking of any action hereunder of an administrative nature by any Borrower
shall be deemed to include references to the Company taking such action on such
Borrower’s behalf and the Administrative Agent is expressly authorized to accept
any such action taken by the Company as having the same effect as if taken by
such Borrower. Each reference herein to the “knowledge” of the Company or any
Subsidiary shall be deemed to be a reference to the knowledge of any member of
senior management of the Company or such Subsidiary, any Financial Officer and,
in the case of any reference to knowledge of any specific subject matter, the
senior manager of the department or office of the Company or such Subsidiary
responsible for such matter.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower Agent

 

18



--------------------------------------------------------------------------------

notifies the Administrative Agent that the Borrower Agent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower Agent that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. All Financial Statements to be
furnished to the Lenders hereunder shall be prepared, and all calculations
determining compliance with Article VI (including the definitions used therein)
shall be made, for the relevant Person and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto; provided that except
as otherwise specifically provided herein, all calculations for determining
compliance with Article VI shall utilize accounting principles and policies in
effect at the time of the preparation of, and in conformity with those used to
prepare, the audited Financial Statements of the Company for the fiscal year
ended December 31, 2006. With respect to any Subsidiary that is not a
Wholly-Owned Subsidiary, only that portion of such Subsidiary’s results of
operations, assets and liabilities as are equal to Holding’s ownership shall be
included in making any calculation with respect to the financial covenants in
Article VI.

SECTION 1.05. [Intentionally Omitted.]

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrowers from time to time
during the Availability Period in Euro from its applicable Non-US Lending
Offices in an aggregate principal amount that will not result in (i) such
Lender’s Credit Exposure exceeding its Commitment or (ii) the sum of the
aggregate Credit Exposures exceeding the aggregate Commitments.

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Loans during the
Availability Period.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders (or their Affiliates as
provided in paragraph (b) below) ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

19



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of Loans
bearing interest by reference to the LIBO Rate. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of any Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
€1,000,000 and not less than €5,000,000. There shall not at any time be
outstanding more than a total of 3 Borrowings.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone or
by telecopy not later than 11:00 a.m., Brussels time, three Business Days before
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and, if telephonic, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
agreed to by the Administrative Agent and the Borrower Agent and signed by the
applicable Borrower, or by the Borrower Agent on behalf of the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Borrower
Agent is requesting such Borrowing);

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no Interest Period is specified with respect to any requested Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. [Intentionally Omitted.]

SECTION 2.05. [Intentionally Omitted.]

SECTION 2.06. [Intentionally Omitted.]

 

20



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Brussels time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the applicable Lenders. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in Brussels and designated by such Borrower in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to continue such Borrowing, and may elect Interest
Periods therefor, all as provided in this Section. The applicable Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and any Loans resulting
from an election made with respect to any such portion shall be considered a
separate Borrowing. Notwithstanding any other provision of this Section, no
Borrowing may be converted into or continued as a Borrowing with an Interest
Period ending after the Maturity Date.

(b) To make an election pursuant to this Section, a Borrower (or the Borrower
Agent on its behalf) shall notify the Administrative Agent of such election by
telephone or by telecopy by the time and date that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the applicable Borrower (or the Borrower
Agent on its behalf). The provisions of this Section shall not permit any
Borrower to (i) elect an Interest Period for Loans that does not comply with
Section 2.02(d) or (ii) convert any Borrowing of a Borrower to a Borrowing of
another Borrower.

 

21



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request does not specify an Interest Period, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If, by 11:00 a.m. Brussels time three Business Days prior to the end of an
Interest Period applicable to a Borrowing, a Borrower (or the Borrower Agent on
its behalf) has not delivered a timely Interest Election Request with respect to
such Borrowing, then such Borrowing shall become due and payable on the last day
of such Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower Agent, then, so
long as an Event of Default is continuing, at the end of the Interest Period
applicable thereto, such Borrowing, unless repaid as provided herein, shall,
subject to the rights of the Administrative Agent and the Required Lenders under
Article VII, be continued as a Borrowing with an Interest Period of one month’s
duration.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower Agent may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of €1,000,000 and not less than
€5,000,000 and (ii) subject to paragraph (c) of this Section and
Section 2.11(c), the Borrower Agent shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Credit Exposures would exceed
the total Commitments or the aggregate Credit Exposures would exceed the
aggregate Commitments.

 

22



--------------------------------------------------------------------------------

(c) The Borrower Agent shall promptly notify the Administrative Agent of any
reduction in the Commitments under, and as defined in, the Rabobank Agreement or
any prepayment under the Rabobank Agreement (each, a “Rabobank Reduction”) and
shall permanently reduce the Commitments within one Business Day of each such
Rabobank Reduction in an amount equal to such Rabobank Reduction. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower Agent
pursuant to this Section shall be irrevocable. Any reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(d) The Borrower Agent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower Agent
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower Agent may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Agent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the unpaid principal amount of each Loan made by such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, and the Interest Period, if any,
applicable thereto, and (ii) the amounts of all sums received by the
Administrative Agent hereunder for the accounts of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
attached hereto as Exhibit F. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section and to prior notice in accordance with
paragraph (d) of this Section and payment of any amounts required under
Section 2.16.

(b) If, at any time when Loans are outstanding hereunder, (i) there shall be any
unused Commitments under and as defined in the Five-Year Agreement (other than
undrawn commitments equal to the aggregate amount of all Swingline Loans (under
and as defined in the Five-Year Agreement), if any, outstanding, but in no event
greater than $30,000,000) or (ii) there shall be any Available Commitments under
and as defined in the Rabobank Agreement, the Borrowers will promptly borrow an
amount under the Five-Year Agreement, the Rabobank Agreement or a combination
thereof equal to the lesser of the amount of the Loans outstanding hereunder and
the amount of such aggregate unused commitments and apply the proceeds of such
borrowing to the prepayment of the Loans outstanding hereunder.

(c) In the event and on each occasion that the Commitments shall be reduced
pursuant to Section 2.09(c), if the sum of the total Credit Exposures would
exceed the total reduced Commitments, the Borrowers shall, simultaneously with
such reduction, prepay Borrowings (or, if less, a portion of Borrowings) in an
aggregate amount equal to such excess. The Borrower Agent shall, to the extent
practicable, notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 11:00 a.m., Brussels time,
on the Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(d) If the Commitments are terminated pursuant to Section 2.09(b)(ii), the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable and the Borrowers hereby unconditionally
promise to pay all such amounts on the day the Commitments are terminated.

 

24



--------------------------------------------------------------------------------

(e) Prior to any optional or mandatory prepayment of Borrowings, the applicable
Borrower shall select the Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (f) below.

(f) The Borrower Agent or the applicable Borrower shall, to the extent
practicable, notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 11:00 a.m., Brussels time,
three Business Days (or, if the date of prepayment shall be the last day of the
Interest Period applicable to such Borrowing, one Business Day) before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
in Euro, for the account of the office (or Affiliate) of each Lender from which
such Lender would make Loans to the Company hereunder, a facility fee, which
shall accrue at the Applicable Rate on the daily amount of the Commitments of
such Lender (whether used or unused) or, after the termination of the
Commitments, on the Credit Exposure of such Lender, during the period from and
including the date of this Agreement but excluding the Maturity Date; provided
that, if such Lender shall continue to have any Credit Exposure after the
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Credit Exposure from and including the Maturity Date to
but excluding the date on which such Lender shall cease to have any Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, on any date prior to the
Maturity Date on which all the Commitments shall have terminated and on the
Maturity Date, commencing on the first such date to occur after the Effective
Date; provided that any facility fees accruing after the Maturity Date shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

25



--------------------------------------------------------------------------------

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Person specified above for its own account or, in the
case of facility fees and participation fees paid to the Agents, for
distribution to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan or (ii) in the case of any other
amount 2% per annum plus the rate that would have been applicable to a Loan with
an Interest Period of three month’s duration made on the date on which such
amount became due.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (b) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
presumed correct in the absence of facts or circumstances indicating that it has
been made in error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Borrowing:

(a) the Administrative Agent determines (which determination shall be presumed
correct in the absence of facts or circumstances indicating that it has been
made in error) that adequate and reasonable means do not exist for ascertaining
the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

 

26



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower Agent
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and the Borrower Agent and Administrative Agent shall seek to determine a rate
in lieu of the LIBO Rate based on market conditions and in consultation with the
applicable Lenders and the Borrower Agent; provided however that if the Borrower
Agent and the Administrative Agent, after negotiation conducted in good faith,
cannot agree on such a rate, the Administrative Agent shall determine such rate
in its reasonable discretion based on market conditions and in consultation with
the applicable Lenders.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except to the extent any such reserve requirement is
reflected in the LIBO Rate); or

(ii) impose on any Lender or the London interbank market or any other market in
which Loans are funded any other condition affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender on a net
after-tax basis for such additional costs incurred or reduction suffered.

(b) If any Lender determines in good faith that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) If the cost to any Lender of making or maintaining any Loan to any Borrowing
Subsidiary incorporated in, or conducting business in, a jurisdiction outside
the United States is increased or the amount of any sum received or receivable
by any Lender (or its applicable lending office) is reduced as a result of any
law, rule, regulation or action of a Governmental Authority in such jurisdiction
(other than through the imposition of any Excluded Tax or other imposition
expressly excluded from the yield protection or indemnity provisions set forth
herein) by an amount deemed in good faith by such Lender to be material, such
Borrowing Subsidiary shall indemnify such Lender for such increased cost or
reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent).

 

27



--------------------------------------------------------------------------------

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a), (b) or (c) of this Section and explaining in reasonable detail
the method by which such amount or amounts were determined, together with
supporting documentation or computations, shall be delivered to the Borrower
Agent and shall be presumed correct in the absence of facts or circumstances
indicating that the determinations reflected therein have been made in error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
notifies the Borrower Agent of the Change in Law or other event or circumstance
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law or
other event or circumstance giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on the last day of an Interest Period
applicable thereto (including on the Maturity Date or as a result of an Event of
Default), (b) the conversion of any Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance therewith), or (d) the assignment of any Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Agent pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurocurrency market or bill rate market, as
applicable. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, together with
supporting documentation or computations, shall be delivered to the applicable
Borrower or to the Borrower Agent and shall be presumed correct

 

28



--------------------------------------------------------------------------------

in the absence of facts or circumstances indicating that the determinations
reflected therein have been made in error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Credit Party shall be required to deduct any
Indemnified Taxes or Other Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions of
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower Agent will make such deductions or will
cause such Credit Party to make such deductions and (iii) the Borrower Agent
will pay or cause such Credit Party to pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes required to be paid by
them to the relevant Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender on or with respect to any payment by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount and nature of such payment or liability shall be
delivered to the Borrower Agent by a Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender and shall be presumed correct in the
absence of facts or circumstances indicating that the determinations reflected
therein have been made in error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Credit Party to a Governmental Authority, the Borrower Agent shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under

 

29



--------------------------------------------------------------------------------

this Agreement shall deliver to the Borrower Agent (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower Agent as will permit such payments to be
made without withholding or at a reduced rate, provided, in the case of any
exemption or reduction available under the laws of a jurisdiction other than the
United States, the United Kingdom or Belgium that such Foreign Lender has
received written notice from the Borrower Agent advising it of the availability
of such exemption or reduction and containing all applicable documentation.

(f) If the Administrative Agent or a Lender determines in good faith that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower Agent (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrower Agent (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority not resulting from the negligence of the
Administrative Agent or Lender) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Credit Party or any other Person.

(g) On the date it becomes a Lender hereunder, (i) each Lender will designate a
UK Lending Office and a Belgian Lending Office, in each case for the Loans to be
made by it such that, on such date, it will not be liable for any withholding
tax referred to in clause (c) or (d), as applicable, of the definition of
“Excluded Taxes” in Article I (other than any withholding tax that is not an
Excluded Tax under the proviso to such definition).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Brussels time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account specified on Schedule 2.18 for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to

 

30



--------------------------------------------------------------------------------

time specify in a notice delivered to the Borrower Agent. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Credit Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan) or any fees payable hereunder and under each
other Credit Document shall be made in Euro, except as otherwise expressly
provided herein, and all other payments hereunder shall be payable in Euro or
Dollars as directed by the Administrative Agent. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment. Any amount payable by the
Administrative Agent to one or more Lenders in the national currency of a member
state of the European Union that has adopted the Euro as its lawful currency
shall be paid in Euro.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
interest and fees then due from such Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

31



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lenders hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or paragraph (d) of this Section 2.18, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or 2.21, then such Lender shall
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as the case may
be, in the future and (ii) in the reasonable judgment of such Lender, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.21, or if
any Lender defaults in its obligation to fund Loans hereunder, then the Borrower
Agent may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
Agent shall have received the prior written consent of the Administrative Agent,
which consent shall not unreasonably

 

32



--------------------------------------------------------------------------------

be withheld or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17 or 2.21,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section shall limit any right or remedy that any Borrower may
otherwise have against any Lender.

SECTION 2.20. Borrowing Subsidiaries. On or after the Effective Date, the
Borrower Agent may designate any subsidiary of the Borrower Agent as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Borrower Agent, and upon such
delivery such Subsidiary shall for all purposes of this Agreement be a party to
and a Borrowing Subsidiary under this Agreement. Upon the execution by the
Borrower Agent and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary; provided that no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary (other than to
terminate its right to make further Borrowings at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary shall be outstanding
hereunder, unless the obligations of such Borrowing Subsidiary in respect of
such Loan shall have been assumed by another Borrower. In the event that any
Borrowing Subsidiary shall cease to be a Subsidiary, the Borrower Agent will
promptly execute and deliver to the Administrative Agent a Borrowing Subsidiary
Termination terminating its status as a Borrowing Subsidiary subject to the
proviso in the immediately preceding sentence. Promptly following receipt of any
Borrowing Subsidiary Agreement or Borrowing Subsidiary Termination, the
Administrative Agent shall send a copy thereof to each Lender.

SECTION 2.21. Additional Reserve Costs. (a) If and so long as any Lender is
required after the date hereof to make special deposits with the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Loans, such Lender may require the relevant Borrower to
pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit C hereto.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the Board or by European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Mandatory Costs Rate) in respect of any of such Lender’s Loans, such Lender
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans subject to such requirements, additional
interest on such Loan at a rate per annum specified by such Lender to be the
cost to such Lender of complying with such requirements in relation to such
Loan.

 

33



--------------------------------------------------------------------------------

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be presumed correct
in the absence of facts or circumstances indicating that it has been made in
error, and notified to the relevant Borrower (with a copy to the Administrative
Agent) at least five Business Days before each date on which interest is payable
for the relevant Loan, and such additional interest so notified to the relevant
Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which interest is payable for such Loan.

SECTION 2.22. [Intentionally Omitted.]

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders as to itself and each
Subsidiary, and each Borrowing Subsidiary represents and warrants to the Lenders
as to itself and its subsidiaries, as follows (it being understood that each
reference in this Article III to the Credit Parties shall include, on any date
as of which the representations and warranties set forth herein are made or
deemed made, only those Persons that are Credit Parties on such date):

SECTION 3.01. Organization and Qualification. Each Credit Party and each
Material Subsidiary is duly organized, validly existing and in good standing (to
the extent such concept is relevant to such Person in its jurisdiction of
organization) under the laws of the jurisdiction of its organization, has full
and adequate corporate power to carry on its business as now conducted and is
duly licensed or qualified and, to the extent relevant, in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary, except where such failure to be so licensed or qualified and in good
standing does not constitute and would not result in a Material Adverse Effect.

SECTION 3.02. Corporate Authority and Validity of Obligations. Each Credit Party
has the corporate, company or partnership power and authority to consummate the
Transactions, to enter into this Agreement and each other Credit Document to
which it is a party, to make the Borrowings to be made by it hereunder, to issue
its notes in evidence thereof and to perform all its obligations hereunder and
under each other Credit Document to which it is a party. The execution, delivery
and performance of this Agreement and the other Credit Documents have been duly
authorized by all necessary corporate, company or partnership action of the
Credit Parties, and this Agreement and the other Credit Documents constitute
valid and binding obligations of the Credit Parties, enforceable in accordance
with their terms, subject to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally and to general principles of
equity. None of this Agreement, any other Credit Document or the Transactions
(i) will

 

34



--------------------------------------------------------------------------------

contravene any charter or by-law provision of any Credit Party, (ii) will
contravene any provision of law or of any regulation or order of any
Governmental Authority or any judgment, or any material covenant, indenture or
agreement of or affecting any Credit Party or a substantial portion of the
Properties of any Credit Party where such contravention referred to in this
clause (ii) would reasonably be expected to result in a Material Adverse Effect
or to affect materially and adversely the rights or interests of the
Administrative Agent or any Lender, or (iii) result in the creation of any Lien
upon any material Property or asset of any Credit Party or Subsidiary.

SECTION 3.03. Margin Stock. None of the Company, any other Credit Party or any
other Material Subsidiary is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and the proceeds of any Loan will not be used in a manner
that violates any provision of Regulation U or X of the Board.

SECTION 3.04. Financial Reports. (a) The consolidated balance sheet of the
Company and its Subsidiaries and the related consolidated statements of
earnings, shareholders’ equity and cash flows of the Company and its
Subsidiaries and accompanying notes thereto (i) as at December 31, 2006, and for
the year then ended, which financial statements are accompanied by the report of
Ernst & Young LLP (the “Annual Financial Statements”), and (ii) as at
September 30, 2007, and for the fiscal quarter then ended, certified by the
Company through its Chief Financial Officer, heretofore furnished to the
Administrative Agent, fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as at such dates and
their consolidated results of operations, shareholders’ equity and cash flows
for the periods then ended in conformity with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) The pro forma balance sheet of the Company and the Subsidiaries set forth in
the Second Amendment to the Form 10, filed with the SEC on May 23, 2007, was
derived from the Annual Financial Statements and was prepared in good faith
based upon the best information available to the Company at the time of such
filing and presents fairly in all material respects on a pro forma basis, giving
effect to the Spin-Off, the financial condition of the Company and the
Subsidiaries as of December 31, 2006.

SECTION 3.05. No Material Adverse Effect. Since December 31, 2006, there has not
occurred or become known any Material Adverse Effect.

SECTION 3.06. Litigation. There is no litigation or governmental proceeding
pending, or to the knowledge of the Company or any Material Subsidiary
threatened, against the Company or any Material Subsidiary which if adversely
determined could (a) impair the validity or enforceability of, or materially
impair the ability of the Company or any other Credit Party to perform its
obligations under, this Agreement or any other Credit Document or (b) except as
disclosed in the Form 10.

 

35



--------------------------------------------------------------------------------

SECTION 3.07. Tax Returns. The Company has filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Approvals. No authorization, consent, license, exemption, filing
or registration with any court or governmental department, agency or
instrumentality, or any other Person, is necessary to the consummation of the
Transactions or the valid execution, delivery or performance by any Credit Party
of this Agreement or any other Credit Document except for those obtained on or
before the Effective Date or those the failure of which to obtain would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.09. ERISA. The Company and each Subsidiary is in compliance in all
material respects with the Employee Retirement Income Security Act of 1974
(“ERISA”) to the extent applicable to it and has received no notice to the
contrary from the Pension Benefit Guaranty Corporation or any successor thereto
(“PBGC”) or any other governmental entity or agency. No condition exists or
event or transaction has occurred under or relating to any Plan which could
reasonably be expected to result in the incurrence by the Company or any
Subsidiary of any material liability, fine or penalty. Neither the Company nor
any Subsidiary has any contingent liability for any post-retirement benefits
under a Welfare Plan that would reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. Environmental Matters. Except as set forth on Schedule 3.10 or in
Amendment No. 2 to the Form 10, and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, none of the Company and the Material
Subsidiaries (a) has failed to comply with any Environmental Laws or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Laws, (b) has become subject to any liability under any
Environmental Laws, (c) has received written notice of any claim with respect to
any Environmental Laws or (d) knows of any basis for any liability under any
Environmental Laws.

SECTION 3.11. Properties. (a) The Company and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.01 and
except for defects in title or property the absence of which would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

(b) The Company and each Material Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by it does not infringe upon the
rights of any other Person, except for any such defects in ownership or license
rights or other infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

SECTION 3.12. Compliance with Laws. The Company and each Material Subsidiary is
in compliance with all laws, regulations and orders of each Governmental
Authority applicable to it or its property (a) except where the failure to be in
compliance, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (b) except for violations of law
solely with respect to the European Commission matter regarding possible
infringements of European Union competition rules by the Company, certain
European Subsidiaries of the Company and a number of unaffiliated companies, as
disclosed in the Form 10 (the “EC Matter”).

SECTION 3.13. Investment Company Status. None of the Company and its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.14. Disclosure. None of the reports, financial statements,
certificates or other information furnished in writing by or on behalf of the
Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Credit Document
or delivered hereunder or thereunder, as of the date furnished and taken
together with all other information so furnished or included in reports filed by
the Company with the SEC on or prior to such date, including, without
limitation, Amendment No. 2 to the Form 10, contained or will contain any
material misstatement of fact or omitted or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading. All projections and other
forward looking information contained in any of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement, or any other Credit Document
or delivered hereunder or thereunder (as modified or supplemented from time to
time by other information so furnished) have been prepared by the Company or
such Subsidiary in good faith based upon assumptions that were reasonable at the
time made and at the time such projections and other information were furnished.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto or to any other Credit Document either (i) a counterpart of this
Agreement or such Credit Document signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic imaging of a signed signature page of this Agreement
or such Credit Document) that such party has signed a counterpart of this
Agreement or such Credit Document.

 

37



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of McDermott Will & Emery LLP, counsel for the Borrowers, substantially in
the form of Exhibit D hereto, in such form as shall be acceptable to the
Administrative Agent. Each Credit Party hereby requests such counsel to deliver
such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing (to the extent such concept is
relevant to such Person in its jurisdiction of organization) of each Credit
Party (other than any Credit Party that is a Non-US Subsidiary, to the extent
such matters are covered by legal opinions referred to in (b) above) and the
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraph (f) of this Section 4.01 and paragraph (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company or the Borrowers hereunder.

(f) The representations and warranties of the Credit Parties set forth in
Article III shall be true and correct in all material respects (except that any
representation given as of a particular date shall be true and correct in all
material respects as of such date) and no Default shall have occurred and be
continuing.

(g) The Administrative Agent and each Lender shall have received each financial
statement or report referred to in Section 3.04.

(h) The Rabobank Agreement shall have been executed and become effective in
accordance with the terms thereof.

(i) The EC Judgment shall not be less than €500,000,000 or greater than
€1,200,000,000.

(j) The consummation of the Transactions shall not violate any applicable law,
statute, rule or regulation in any material respect, and all material
governmental and third party approvals required in connection with the
Transactions shall have been obtained.

 

38



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Credit Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Borrowing. The obligation of each Lender to make Loans that
increases any Credit Exposure of any Lender is subject to the satisfaction or
waiver of the following conditions:

(a) The representations and warranties of the Credit Parties set forth in
Article III (other than those set forth in Sections 3.05, 3.06 and 3.12, but
solely as such Section 3.12 relates to the EC Matter) shall be true and correct
in all material respects on and as of the date of such Borrowing (except to the
extent such representations and warranties by their terms relate to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) With respect to any Borrowing following any Liquidity Determination Date,
the Company shall have delivered the certificate required under Section 5.05(h)
demonstrating compliance with the requirements of Section 6.07.

(d) Each of the Five-Year Agreement and the Rabobank Agreement shall be in full
force and effect and, at the time of and immediately after giving effect to any
Borrowing hereunder, there shall be (i) no unused Commitments under and as
defined in the Five-Year Agreement (other than undrawn commitments equal to the
amount of all Swingline Loans (under and as defined in the Five-Year Agreement),
if any, outstanding, but in no event greater than $30,000,000), and (ii) no
Available Commitments under and as defined in the Rabobank Agreement.

Each Borrowing that increases any Credit Exposure of any Lender shall be deemed
to constitute a representation and warranty by the Company and each Borrower on
the date thereof as to the matters specified in paragraphs (a), (b) and (d) of
this Section.

SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary. The obligation of
each Lender to make Loans to any Borrowing Subsidiary is subject to the
satisfaction (or waiver in accordance with Section 10.02) of the following
conditions:

(a) The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto.

(b) The Administrative Agent shall have received (i) a certificate of the
secretary or assistant secretary of such Borrowing Subsidiary containing
(A) copies of the certificate of incorporation and by-laws or other
organizational documents of such Borrowing Subsidiary, certified to be complete
and correct copies thereof; (B) a copy of the resolutions authorizing the
Transactions insofar as they relate to such Borrowing Subsidiary, certified to
be complete, correct and in full force and effect;

 

39



--------------------------------------------------------------------------------

(C) certification as to the incumbency and signatures of the officers signing
the applicable Borrowing Subsidiary Agreement; and (D) evidence of the
incumbency of such secretary or assistant secretary; (ii) evidence of the
existence and good standing (to the extent such concept is relevant to such
Borrowing Subsidiary in its jurisdiction of organization) of such Borrowing
Subsidiary; and (iii) to the extent requested by the Administrative Agent,
opinions of counsel, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, the Company and each Borrowing
Subsidiary covenants and agrees with the Lenders (but, in the case of each
Borrowing Subsidiary, only as to such Borrowing Subsidiary and its own
subsidiaries), that:

SECTION 5.01. Corporate Existence. The Company and each Borrowing Subsidiary
will, and will cause each other Material Subsidiary to, preserve and maintain
its corporate existence, subject to the provisions of Section 6.03.

SECTION 5.02. Maintenance of Properties. The Company will, and will cause each
Subsidiary to, maintain, preserve and keep its Properties necessary to the
proper conduct of its business in reasonably good repair, working order and
condition (ordinary wear and tear and damage by casualty excepted) and will from
time to time make all necessary repairs, renewals, replacements, additions and
betterments thereto so that at all times such Property shall be reasonably
preserved and maintained, except, in each case, to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing in this Section 5.02 shall prevent the
Company or a Subsidiary from discontinuing the operation or maintenance of any
such Property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of the Subsidiary.

SECTION 5.03. Taxes. The Company will duly pay and discharge, and will cause
each Subsidiary to pay and discharge, all material taxes, rates, assessments,
fees and governmental charges upon or against the Company or such Subsidiary or
against their respective Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves under GAAP are provided therefor.

SECTION 5.04. Insurance. The Company will insure, and keep insured, and will
cause each Subsidiary to insure, and keep insured, with reputable insurance
companies, such of its insurable Property as is of a character usually insured
by companies similarly

 

40



--------------------------------------------------------------------------------

situated and operating like Property to the extent insurance is available on
commercially reasonable terms. To the extent usually insured (subject to
self-insured retentions) by companies similarly situated and conducting similar
businesses, and to the extent insurance is available on commercially reasonable
terms, the Company will also insure, and cause each Subsidiary to insure,
employers’ and public and product liability risks with reputable insurance
companies.

SECTION 5.05. Financial Reports and Other Information. The Company will, and
will cause each Subsidiary to, maintain a standard system of accounting
substantially in accordance with GAAP and will furnish to the Lenders and their
respective duly authorized representatives such information respecting the
business and financial condition of the Company and the Subsidiaries as they may
reasonably request; and without any request will furnish to the Administrative
Agent, which will make available by means of electronic posting to each Lender:

(a) within 15 days of each date the Company is required to file a report on Form
10-K for any fiscal year with the SEC, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 15 days of each date the Company is required to file a report on Form
10-Q for any fiscal quarter with the Securities and Exchange Commission, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred since the date of the most recent certificate
delivered under this paragraph and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.05 and 6.06 and setting forth in reasonable detail
computations of the ratio of Consolidated Net Indebtedness to Consolidated
EBITDA, the ratio

 

41



--------------------------------------------------------------------------------

of Consolidated EBITDA to Consolidated Net Interest Expense and Consolidated Net
Tangible Assets and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports (including all reports on Form 10-K, Form 10-Q and Form 8-K),
proxy statements and other materials filed by the Company or any Subsidiary with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by
the Company to its shareholders generally, as the case may be;

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender acting through the Administrative Agent may
reasonably request;

(f) prompt written notice (including a description in reasonable detail) of
(i) the occurrence of any Default; (ii) the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against the Company, any Subsidiary or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect; (iii) the
occurrence of any “prohibited transaction” (as defined in ERISA) that would
reasonably be expected to result in a Material Adverse Effect and (iv) any other
development that results in, or would reasonably be expected to result in, a
Material Adverse Effect. Each notice delivered under this paragraph shall be
accompanied by a statement of a Financial Officer or other executive officer of
the Company setting forth a summary in reasonable detail of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto;

(g) within four Business Days after the Company or any Subsidiary receives
notice of any judgment of any Governmental Authority rendered in connection with
the EC Matter (an “EC Judgment”), written notice thereof, including detailed
information relating to such EC Judgment and the payment requirements related
thereto; and

(h) on the third Business Day prior to any EC Payment Date, a certificate
demonstrating compliance with Section 6.07 as of the related Liquidity
Determination Date, including detailed information regarding each component of
Consolidated Liquidity and Unrestricted Cash and Cash Equivalents.

Information required to be delivered pursuant to the clauses above shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted on the
Company’s website on the Internet at

 

42



--------------------------------------------------------------------------------

http://www.wabco-auto.com (or such other address as the Company shall provide to
the Lenders) or by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and a
confirming electronic correspondence shall have been delivered or caused to be
delivered to the Administrative Agent and each Lender providing notice of such
posting or availability).

Each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) of this Section 5.05 shall be accompanied by a
compliance certificate in substantially the form of Exhibit E signed by a
Financial Officer of the Company.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all on reasonable terms and conditions and during
normal business hours.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of each
Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company and each Borrowing Subsidiary covenants and agrees with the Lenders
(but, in the case of each Borrowing Subsidiary, only as to such Borrowing
Subsidiary and its own subsidiaries), that none of the Company or any Subsidiary
will:

SECTION 6.01. Liens. Directly or indirectly create, incur, assume or permit to
exist any Lien securing Indebtedness upon or with respect to any of its property
or assets, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens created under this Agreement;

(c) Liens existing on the date hereof and set forth on Schedule 6.01 and any
replacements thereof; provided that (i) no such Lien shall apply to any other
property or assets of the Company or any Subsidiary other than improvements and
accessions to the subject assets and proceeds thereof and (ii) no such Lien
shall secure obligations other than those which it secured on the date hereof
and permitted extensions, renewals and replacements thereof;

 

43



--------------------------------------------------------------------------------

(d) Liens on assets existing at the time such assets are acquired by the Company
or a Subsidiary and any replacements thereof; provided that (i) no such Lien is
created in contemplation of or in connection with such acquisition, (ii) no such
Lien shall apply to any other property or assets of the Company or any
Subsidiary other than improvements and accessions to the subject assets and
proceeds thereof and (iii) no such Lien shall secure obligations other than
those which it secures on the date of such acquisition and permitted extensions,
renewals and replacements thereof;

(e) Liens on assets of any Person at the time such Person becomes a Subsidiary
and any replacements thereof; provided that (i) no such Lien is created in
contemplation of or in connection with such Person becoming a Subsidiary,
(ii) no such Lien shall apply to any other property or assets of the Company or
any Subsidiary other than improvements and accessions to the subject assets and
proceeds thereof and (iii) no such Lien shall secure obligations other than
those which it secures on the date such Person becomes a Subsidiary and
permitted extensions, renewals and replacements thereof;

(f) Liens securing Indebtedness incurred to finance the purchase, of property,
plant or equipment acquired after the date hereof to the extent such Liens
attach only to such property, plant or equipment and improvements and accretions
thereto and are created at the time of or within 180 days after the acquisition
of such property, plant, equipment, improvements or accretions, as the case may
be, and any replacements thereof; provided that no such Lien shall apply to any
other property or assets of the Company or any Subsidiary other than
improvements and accessions to the subject property or assets and proceeds
thereof;

(g) customary Liens arising from or created in connection with the issuance of
trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;

(h) Liens on assets associated with sales offices purchased from third parties
by the Company or the Subsidiaries and securing Indebtedness of the Company or
the Subsidiaries issued as consideration for such purchases;

(i) Liens on assets of Subsidiaries securing obligations owed to the Company or
one or more Subsidiaries (other than Liens existing or deemed to exist in
connection with Securitization Transactions); provided that no such Lien shall
be created in favor of any person other than the Company or a Subsidiary;

 

44



--------------------------------------------------------------------------------

(j) to the extent such transactions are not structured as true sales of accounts
receivable, Liens existing or deemed to exist in connection with Securitization
Transactions in an aggregate amount not greater at any time than US$150,000,000;

(k) to the extent such transactions are not structured as true sales of accounts
receivable, Liens existing or deemed to exist in connection with Securitization
Transactions in an aggregate amount greater than US$150,000,000; provided, that,
to the extent such Liens are not permitted under paragraph (l) below, at the
time of any such creation or deemed creation of a Lien, the Commitments shall be
reduced pursuant to Section 2.09(b), and any outstanding Loans shall be prepaid
pursuant to Section 2.11(a), in an amount equal to such excess;

(l) Liens securing or deemed to exist in connection with Indebtedness in an
aggregate principal amount that, taken together with the aggregate Subsidiary
Indebtedness permitted under Section 6.02(i), without duplication, does not
exceed the greater of (A) US$150,000,000 and (B) 15% of Consolidated Net
Tangible Assets as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.05(a) or (b); and

(m) Liens securing judgments entered against the Company or the Subsidiaries so
long as such judgments have not resulted in Events of Default under paragraph
(i) of Article VII.

SECTION 6.02. Subsidiary Indebtedness. Permit any Subsidiary to Incur any
Indebtedness or to issue any preferred stock or other preferred equity
securities except:

(a) the Obligations and the Obligations (as defined in the Five-Year Agreement)
under the Five-Year Agreement;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

(c) Indebtedness, preferred stock or preferred equity securities of Subsidiaries
existing at the time they become Subsidiaries and not incurred in contemplation
of their becoming Subsidiaries;

(d) Indebtedness (or preferred stock or preferred equity securities)
representing the purchase price, or incurred to finance the purchase, of
property, plant or equipment acquired after the date hereof or secured by a Lien
on any such property, plant or equipment prior to the acquisition thereof to the
extent such Lien attaches only to such property, plant or equipment and
improvements and accretions thereto;

 

45



--------------------------------------------------------------------------------

(e) Indebtedness owed to the Company or one or more other Subsidiaries (or
preferred stock or preferred equity securities; provided that such preferred
stock or preferred equity securities are owned by the Company or one or more
Subsidiaries); provided that no Lien on any such Indebtedness (or preferred
stock or preferred equity securities) shall be created in favor of any Person
other than the Company or a Subsidiary;

(f) Indebtedness deemed to exist as a result of Securitization Transactions
permitted under clauses (j) and (k) of Section 6.01;

(g) Indebtedness in connection with overdrafts, in the ordinary course of
business, under Cash Pooling Arrangements;

(h) Indebtedness, preferred stock or other preferred equity securities of any
Non-US Subsidiary, including any extensions, renewals and replacements of any
such Indebtedness that do not result in an earlier maturity date or decreased
weighted average life thereof, in an aggregate amount not to exceed
US$150,000,000 at any time outstanding; and

(i) other Indebtedness that, taken together with the aggregate Indebtedness
secured by Liens permitted under Section 6.01(l), without duplication, does not
exceed the greater of US$150,000,000 and (B) 15% of Consolidated Net Tangible
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.05(a) or (b).

SECTION 6.03. Fundamental Changes. (a) In the case of the Company or any
Material Subsidiary, merge with or into or consolidate with any other Person, or
liquidate or dissolve, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
the consolidated assets of the Company and the Subsidiaries (whether now owned
or hereafter acquired and whether directly or through any merger or
consolidation of, or any issuance, sale, transfer, lease or other disposition of
equity interests in, any Subsidiary) except that if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge into the Company in a transaction in which
the Company is the surviving corporation, (ii) any Person (other than the
Company) may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (iii) the Company may merge into any Subsidiary in a
transaction in which the surviving entity assumes the Obligations of the Company
under the Credit Agreement, (iv) any Subsidiary (other than the Company) may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and the
Subsidiaries and is not materially disadvantageous to the Lenders and (v) any
sale of assets (or stock of a Subsidiary) permitted hereunder may be effected
through the merger or consolidation of one or more Material Subsidiaries (other
than the Company or any Borrowing Subsidiary) in a transaction in which the
surviving person is not a Subsidiary.

 

46



--------------------------------------------------------------------------------

(b) Sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) to any Person other than the Company or a
Subsidiary, assets (other than assets sold pursuant to any Securitization
Transaction) with an aggregate fair market value during any fiscal year greater
than 25% of the Consolidated Total Assets of the Company at the end of the
immediately preceding fiscal year.

(c) Alter in a fundamental manner the character of the business of the Company
and its Subsidiaries taken as a whole from that conducted immediately prior to
the date hereof (it being understood that the entry into other industrial
businesses or businesses reasonably related, similar or ancillary to any of the
businesses conducted by the Company or its Subsidiaries as of the date hereof
shall not be considered a fundamental alteration).

SECTION 6.04. Use of Proceeds. Use the proceeds of the Loans for any purpose
other than the purposes set forth in the preamble to this Agreement, or use any
part of the proceeds of any Loan, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Permit more than 25% of the value of the assets
of the Company and the Subsidiaries which are subject to any arrangement
hereunder restricting the ability of the Company or such Subsidiary to sell,
pledge or otherwise dispose of assets to consist of Margin Stock.

SECTION 6.05. Ratio of Consolidated Net Indebtedness to Consolidated EBITDA.
Permit the ratio of (i) Consolidated Net Indebtedness of the Company on the last
day of any fiscal quarter to (ii) Consolidated EBITDA of the Company for the
period of four consecutive fiscal quarters ending on such day to exceed 3.00 to
1.00.

SECTION 6.06. Ratio of Consolidated EBITDA to Consolidated Net Interest Expense.
Permit the ratio of (i) Consolidated EBITDA of the Company to (ii) Consolidated
Net Interest Expense of the Company, in each case for any period of four
consecutive fiscal quarters, to be less than 3.00 to 1.00.

SECTION 6.07. Liquidity. On any Liquidity Determination Date, permit
Consolidated Liquidity (reduced by the amount of the maximum payment required in
connection with the applicable EC Judgment) to be less than US$100,000,000.

ARTICLE VII

Events of Default

Events of Default. If any of the following events (“Events of Default”) shall
occur:

(a) (i) any Borrower shall default in the payment when due of any principal on
any Loan, whether at the stated maturity thereof or at any other time provided
in this Agreement, or (ii) any Borrower shall default for a period of three days
in the payment when due of interest on any Loan or of any other sum required to
be paid pursuant to this Agreement;

 

47



--------------------------------------------------------------------------------

(b) The Company or any other Borrower shall default in the observance or
performance of any of the covenants set forth in Section 2.11(b), Section 5.01
(with respect to the Company’s existence) or 5.05(i) or in Article VI;

(c) any Borrower shall default in the observance or performance of any provision
hereof or of any other Credit Document not mentioned in (a) or (b) above, which
default is not remedied within 30 days (or 60 days if (x) such default is
capable of being cured, (y) a cure of such default will require more than 30
days and (z) the applicable Borrower is proceeding to effect a cure of such
default) after notice thereof to the Company by the Administrative Agent or any
Lender;

(d) any representation or warranty made (or deemed made) herein or in any other
Credit Document by any Credit Party, or in any statement or certificate
furnished by any Credit Party pursuant hereto or in connection with any
Borrowing, proves untrue in any material respect as of the date of the making
(or deemed making) thereof;

(e) The Company or any Subsidiary shall default in the payment when due, after
any applicable grace period, of any Material Indebtedness (other than Material
Indebtedness owed to the Company or a Subsidiary); or there shall occur any
default or other event under any indenture, agreement or other instrument under
which any Material Indebtedness is outstanding and such default or event shall
result in the acceleration of the maturity or the required redemption or
repurchase of such Material Indebtedness (or, in the case of any such Material
Indebtedness under any Hedging Agreement, the early termination of or any
required payment under such Hedging Agreement);

(f) any “reportable event” (as defined in ERISA) that constitutes grounds for
the termination of any Plan by the PBGC, or for the appointment by an
appropriate court of a trustee to administer or liquidate any Plan, or that
could reasonably be expected to result in a Material Adverse Effect, shall have
occurred and shall be continuing 30 days after written notice to such effect
shall have been given to the Company by the Administrative Agent; or any Plan
shall be terminated by the PBGC; or a trustee shall be appointed to administer
any Plan; or the PBGC shall institute proceedings to administer or terminate any
Plan; and in the case of any such event the aggregate amount of unfunded
liabilities payable by the Company and the Subsidiaries under any affected Plan
shall exceed (either singly or in the aggregate in the case of any such
liability arising under more than one Plan) US$75,000,000; or the Company or any
of its Subsidiaries or any member of the Controlled Group of any of them shall
withdraw (completely or partially) from any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) and the aggregate amount of the liability of the
Company and its Subsidiaries to such plan under Title IV of ERISA shall exceed
(either singly or in the aggregate in the case of any such liability arising
under more than one such plan) US$75,000,000;

 

48



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) The Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, or (v) make a general
assignment for the benefit of creditors;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of US$75,000,000 (except to the extent covered by insurance as to which
the insurer has acknowledged such coverage in writing) shall be rendered against
the Company, any Material Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment;

(j) The Company shall fail to observe or perform any covenant, condition or
agreement contained in Article IX, or the guarantee of the Company hereunder
shall not be (or shall be claimed by the Company not to be) valid or in full
force and effect; or

(k) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower Agent, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon

 

49



--------------------------------------------------------------------------------

and all fees and other obligations of the Company accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and the
Borrowers; and in case of any event with respect to the Company described in
clause (g) or (h) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company and
each other Borrower.

ARTICLE VIII

The Agents

In order to expedite the transactions contemplated by this Agreement, ABNAMRO is
hereby appointed to act as Administrative Agent, on behalf of the Lenders. Each
of the Lenders hereby irrevocably authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Documents, together with such
actions and powers as are reasonably incidental thereto.

Any Lender serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such Lender and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Credit Party or any Affiliate thereof as if it were
not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Credit Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Credit Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth in the Credit Documents, the Administrative Agent shall not
have any duty to disclose, or be liable for the failure to disclose, any
information relating to the Company or any Subsidiary that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.02) or in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower Agent, a Borrower or a
Lender, and the Administrative Agent shall not be

 

50



--------------------------------------------------------------------------------

responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any
Credit Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Credit Document or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Credit Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for any Credit Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 10.03 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the
Administrative Agent, or, if the Administrative Agent shall have resigned, the
Required Lenders, shall have the right (in consultation with, and with the
consent of (unless an Event of Default has occurred and is continuing pursuant
to clause (g) or (h) of Section 7.01), the Company, which shall not be
unreasonably withheld) to appoint a successor. If no successor shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with, and with the consent of (unless
an Event of Default has occurred and is continuing pursuant to clause (g) or
(h) of Section 7.01), the Company, which shall not unreasonably withhold such
consent and which shall, if the retiring Administrative Agent shall so request,
designate and approve a successor Administrative Agent) on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the

 

51



--------------------------------------------------------------------------------

retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After an Administrative Agent’s resignation hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document, any
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Guarantee

In order to induce the Lenders to extend credit to the Borrowers hereunder, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the Obligations. The Company further agrees that the
due and punctual payment of the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each of the
Company hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement or any other Credit Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement or any other Credit Document; (d) the
failure or delay of any Lender to exercise any right or remedy against any other
guarantor of the Obligations; (e) the failure of any Lender to assert any claim
or demand or to enforce any remedy under any Credit Document or any other
agreement or instrument; (f) any default, failure or delay, wilful or otherwise,
in the performance of the Obligations; or (g) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of the Company as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

52



--------------------------------------------------------------------------------

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Lender or the Administrative Agent to any balance
of any deposit account or credit on the books of any Lender or the
Administrative Agent in favor of the Company, any Borrower or Subsidiary or any
other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of the Company or any Borrower
or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Lender or the Administrative Agent may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrower to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Company hereby promises to and
will, upon receipt of written demand by the Administrative Agent, forthwith pay,
or cause to be paid, to the Administrative Agent, for distribution to the
Lenders or the Administrative Agent, as appropriate, in cash an amount equal the
unpaid principal amount of such Obligation. The Company further agrees that if
payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Lender or the Administrative Agent, not consistent with the protection of
its rights or interests, then, at the election of such Lender or the
Administrative Agent, the Company shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify such Lender or the
Administrative Agent against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.

Upon payment in full by the Company of any Obligation of any Borrower, each
Lender shall, in a reasonable manner, assign to the Company the amount of such
Obligation owed to such Lender and so paid, such assignment to be pro tanto to
the extent to which the Obligation in question was discharged by the Company or
make such disposition thereof as the Company shall direct (all without recourse
to any Lender and without any representation or warranty by any Lender). Upon
payment by the Company of any sums as provided above, all rights of the Company
against any Borrower arising as a result thereof by way of right of subrogation
or

 

53



--------------------------------------------------------------------------------

otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all the Obligations owed by such
Borrower to the Lenders (it being understood that, after the discharge of all
the Obligations due and payable from such Borrower, such rights may be exercised
by the Company notwithstanding that such Borrower may remain contingently liable
for indemnity or other Obligations).

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Company, to it at Chaussée de Wavre 1789, B-1160 Brussels,
Belgium, Attn. Malcolm Gilbert, Treasurer, (Telecopy No. 011-32-2663-9899;

(b) if to any Borrower, to it in care of the Company as provided in
paragraph (a) above;

(c) if to the Administrative Agent, to Tom Van de Vyver (Telephone
No. 011-32-2-54-60-259) and Boris Zivkovic (Telephone No. 011-32-2-54-60-295),
Kanselarijstraat 17A, 1000 Brussels, Belgium (in each case, Telecopy
No. 011-32-2-54-60-402;

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Credit Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Credit Document or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing,

 

54



--------------------------------------------------------------------------------

the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Credit Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders or by the Company and the Administrative Agent with the consent of the
Required Lenders and, in the case of any other Credit Document, each applicable
Borrower (or the Borrower Agent on behalf of such Borrower); provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable to any Lender
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender affected thereby, (v) change Section 2.09(c) or (d) in a
manner that would alter the pro rata reduction of the Commitments required
thereby, without the written consent of each Lender affected thereby,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Credit Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vii) release the Company from its obligations under
Article IX, in each case without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Company, the Required Lenders and the Administrative Agent if (A) by
the terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (B) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(c) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vii), inclusive, of the first proviso to Section 10.02(b), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (i) or (ii) below,
to either:

(i) replace each such non-consenting Lender or Lenders with one or more
assignees pursuant to, and with the effect of an assignment under, Section 2.19
so long as at the time of such replacement, each such assignee consents to the
proposed change, waiver, discharge or termination; or

 

55



--------------------------------------------------------------------------------

(ii) terminate such nonconsenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay each outstanding Loan of
such Lender that gave rise to the need to obtain such Lender’s consent, and pay
all accrued interest, fees and other amounts through the date of such
termination and/or repayment; provided that, unless the Commitments that are
terminated and Loans that are repaid are immediately replaced in full at such
time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto.

Any such replacement or termination transaction described above shall be
effective on the date notice is given of the relevant transaction and shall have
a settlement date no earlier than five Business Days and no later than 90 days
after the relevant transaction. Notwithstanding the foregoing, with respect to
the Lender that is acting as the Administrative Agent, the Borrower shall not
have the right to replace such Lender, terminate its Commitment or repay its
Loans pursuant to this paragraph as a result of such Lender’s refusal to consent
to any waiver, amendment or modification that would affect its rights and duties
in its capacity as Administrative Agent.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent, in connection with the preparation and administration of the Credit
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent, and, if an Event of Default shall have occurred or shall be reasonably
anticipated by the Administrative Agent, other counsel for the Administrative
Agent or any Lender, in connection with the enforcement or protection of the
rights of the Administrative Agent or Lender in connection with the Credit
Documents, including its rights under this Section, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrowers shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than
Excluded Taxes), including the reasonable and documented fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Credit Document or any agreement or

 

56



--------------------------------------------------------------------------------

instrument contemplated thereby, the performance by the parties to the Credit
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Company
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or a Credit Party); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the wilful
misconduct or gross negligence of such Indemnitee or any of its directors,
officers, employees or agents. The Borrowers and each Indemnitee agree that
(i) such Indemnitee will contest any claim in respect of which indemnification
is sought under this paragraph if requested by the Borrower Agent, in a manner
reasonably directed by the Borrower Agent, with counsel selected by the
Indemnitee and approved by the Borrower Agent, which approval shall not be
unreasonably withheld or (ii) the Borrower Agent, upon the request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent the Indemnitee in any proceeding with respect to any such claim and
shall pay as incurred the reasonable fees and expenses of such counsel related
to such proceeding. In any such proceeding with respect to which the Indemnitee
has requested the Borrower Agent to retain counsel, any Indemnitee shall have
the right to retain its own counsel at its own expense, except that the Borrower
Agent shall pay as they are incurred the reasonable fees and expenses of counsel
retained by the Indemnitee if (y) the Borrower and the Indemnitee agree to the
retention of such counsel or (z) the named parties to any such proceeding
(including any impleaded parties) include both the Borrower and the Indemnitee
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. Any Indemnitee that
proposes to settle or compromise any indemnified claim for which the Borrowers
may be liable for payment of indemnity shall give the Borrower Agent written
notice of the terms of such proposed settlement or compromise reasonably in
advance of settling or compromising such claim or proceeding and shall obtain
the Borrower Agent’s prior written consent, which consent shall not be
unreasonably withheld; provided that nothing in this sentence or the preceding
sentence shall restrict the right of any person to settle or compromise any
claim for which indemnity would be otherwise available on any terms if such
person waives its right to indemnity from the Borrowers in respect of such
claim. The Borrower Agent will not, without the prior written consent of the
applicable Indemnitee (which consent shall not be unreasonably withheld), settle
any proceeding with respect to which the Indemnitee has requested the Borrower
Agent to retain counsel unless such settlement includes an express, complete and
unconditional release of such Indemnitee with respect to all claims asserted in
such proceeding.

 

57



--------------------------------------------------------------------------------

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, neither the Company nor any
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor setting forth the amount and the nature of the expense or claim,
as applicable.

(f) Notwithstanding the foregoing paragraphs, nothing in this Section shall
require the Company or any other Borrower to indemnify the Administrative Agent
or any Lender against or to reimburse the Administrative Agent or any Lender for
any cost or reduction in amounts received that shall result from the Changes in
Law or other matters addressed in Section 2.15, 2.16 or 2.17 and that shall be
expressly excluded from the amounts for which the Company and the Borrowers are
liable under such Sections.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any Borrowing Subsidiary Agreement (except as expressly provided herein) without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender (or an Affiliate of a Lender that is
sufficiently creditworthy that there would be no reasonable doubt as to its
ability to perform its obligations hereunder), each of the Borrower Agent and
the Administrative Agent must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an

 

58



--------------------------------------------------------------------------------

assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than €5,000,000 unless
each of the Borrower Agent and the Administrative Agent otherwise consent,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of €3,500, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower Agent
otherwise required under this paragraph shall not be required if an Event of
Default under clause (g) or (h) of Section 7.01 has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in Brussels a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Borrower, the Administrative
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

59



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Credit Documents and to approve any amendment, modification or
waiver of any provision of the Credit Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of and be subject to all the obligations of a Lender
under Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Sections 2.17(e) as though it were
a Lender. The provisions of Section 2.19 shall apply to each Participant as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting

 

60



--------------------------------------------------------------------------------

Bank to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to the Borrowers pursuant to Section 2.01; provided that
(i) nothing herein shall constitute a commitment to make any Loan by any SPC and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Bank shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall be deemed to utilize the Commitment of the Granting Bank to the same
extent, and as if, such Loan were made by the Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Bank makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 10.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to its Granting Bank or to any financial institutions (if consented to
by the Borrowers and Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans (but not relating to any Borrower, except with the Borrower Agent’s
consent) to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC (and subject to
the agreement of any such provider of any surety, guarantee or credit or
liquidity enhancement to maintain the confidentiality of such information on
substantially the terms set forth in Section 10.12).

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein, in the other Credit Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Credit Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

61



--------------------------------------------------------------------------------

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of any Credit Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Credit Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower (other than payroll accounts and
trust accounts) against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement. The
rights of each Lender under this Section are in addition to and shall not limit
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Company and each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto

 

62



--------------------------------------------------------------------------------

agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Credit Document shall affect any right that any party to this Agreement may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Borrower or its properties in the courts
of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

[(d) The Company hereby irrevocably designates, appoints and empowers The
Corporation Trust Company having its address at 1209 Orange Street, Wilmington,
DE 19801, Attn.: Secretary, as its process agent to receive for and on its
behalf service of process in any suit, action or proceeding arising out of or
relating to this Agreement or any other Credit Document.]

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01, and with respect to the
Company, in paragraph (d) above. Nothing in this Agreement or any other Credit
Document will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 10.12. Confidentiality. The Administrative Agents and each of the
Lenders agrees to maintain, and to cause its directors, officers, employees and
agents to maintain, the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
subject to the delivery of notice of such required disclosure to the Borrower
Agent in order that the Company or the Borrowers may have the opportunity to
contest such disclosure or to seek one or more protective orders with respect
thereto, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Credit Document or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the written consent of any Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than a Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is publicly available or available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by a
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as a prudent Person engaged in
the same business or following customary procedures for such business would
accord to its own confidential information.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

64



--------------------------------------------------------------------------------

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.15. Termination of Certain Covenants. Upon the occurrence of a
Covenant Termination Date, Sections 6.02 and 6.03(b) shall terminate and be of
no further force and effect; provided that if at any time after the occurrence
of a Covenant Termination Date, the Leverage Ratio shall exceed 1.50:1.00, such
Sections shall be automatically reinstated on the first date of delivery to the
Administrative Agent of the consolidated financial statements indicating that
the Leverage Ratio exceeds 1.50:1.00.

SECTION 10.16. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrower in accordance with the Patriot Act.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WABCO HOLDINGS INC., by  

/s/ Ulrich Michel

Name:   Ulrich Michel Title:   Chief Financial Officer ABN AMRO N.V.,
individually, as Administrative Agent, by  

/s/ Donald Sutton

Name:   Donald Sutton Title:   Managing Director by  

/s/ Suneel S. Gill

Name:   Suneel S. Gill Title:   Assistant Vice President

 

66



--------------------------------------------------------------------------------

Wabco Holdings Inc.

364-Day Credit Agreement

Schedule 2.01: Commitments

 

Lender

   Commitment

ABN AMRO Bank N.V.

   € 100,000,000

Total

   € 100,000,000

 

67